ENGLAND, Justice.
I respectfully dissent. The Court should consider whether the trial judge punished the defendant for exercising her right to remain silent during the sentencing hearing. The trial judge sentenced the defendant to serve 2 consecutive terms of 10 years for her convictions of two counts of forgery in the second degree; ten years is the maximum term provided by law. These were the defendant’s first offenses. Forgery is a Class C felony, carrying a sentencing range of 1 to 10 years. Ala. Code 1975, §§ 13A-5-6 and 13A-9-3. The defendant, though a first-time offender, received on each count the maximum sentence allowed by law.